                                         Case 2:20-cv-00411-KJD-VCF Document 42 Filed 05/18/20 Page 1 of 2



                                    1 Lawrence J. Semenza, III, Esq., Bar No. 7174
                                      Email: ljs@skrlawyers.com
                                    2 SEMENZA KIRCHER RICKARD

                                    3 10161 Park Run Drive, Suite 150
                                      Las Vegas, Nevada 89145
                                    4 Telephone: (702) 835-6803
                                      Facsimile: (702) 920-8669
                                    5
                                      Eugene Rome, Esq. (SBN 232780)
                                    6 (pro hac vice admitted)

                                    7 Email: erome@romeandassociates.com
                                      Bradley O. Cebeci, Esq. (SBN 198163)
                                    8 (pro hac vice admitted)
                                      Email: bcebeci@romeandassociates.com
                                    9 ROME & ASSOCIATES, A.P.C.
                                      2029 Century Park East, Suite 450
                                   10 Los Angeles, California 90067
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11 Telephone: (310) 282-0690
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                      Facsimile: (310) 282-0691
                                   12
                                      Attorneys for Defendants/Counterclaimants
                                   13 Sarah Grauert and Hannavas Enterprises LLC

                                   14

                                   15                       UNITED STATES DISTRICT COURT FOR THE

                                   16                                   DISTRICT OF NEVADA

                                   17 T1 PAYMENTS LLC, a Nevada limited              CASE NO. 2:20-CV-00411-KJD-VCF
                                      liability company,                             (Assigned to the Hon. Kent J. Dawson;
                                   18                                                Magistrate Judge Cam Ferenbach)
                                                     Plaintiff,
                                   19                                                ORDER FOR DISMISSAL
                                               vs.
                                   20
                                      SARAH GRAUERT, an individual; and
                                   21 HANNAVAS ENTERPRISES, LLC, a
                                      Delaware limited liability company,
                                   22
                                                     Defendants.
                                   23

                                   24 SARAH GRAUERT, an individual; and
                                      HANNAVAS ENTERPRISES, LLC, a
                                   25 Delaware limited liability company

                                   26               Counterclaimants,

                                   27        vs.

                                   28
                                         Case 2:20-cv-00411-KJD-VCF Document 42 Filed 05/18/20 Page 2 of 2



                                    1 T1 PAYMENTS LLC, a Nevada limited
                                      liability company; T1 PAYMENTS
                                    2 LIMITED, a United Kingdom private limited
                                      company; DONALD KASDON, an
                                    3 individual; DEBRA KAREN KING aka
                                      DEBRA KAREN KASDON, an individual;
                                    4 AMBER FAIRCHILD, an individual; and
                                      DOES I through X, inclusive, and ROES I
                                    5 through X, inclusive,

                                    6               Counterclaim-Defendants.

                                    7

                                    8          Based upon the Stipulation of Dismissal (ECF No. 40) filed by Plaintiff/Counterclaim-

                                    9 Defendants T1 Payments, LLC, T1 Payments Limited, Donald Kasdon, Debra Karen King a/k/a
                                   10 Debra Karen Kasdon and Amber Fairchild (herein together “T1” and Defendants/Counterclaimants
SEMENZA KIRCHER RICKARD
 10161 Park Run Drive, Suite 150




                                   11 Sarah Grauert and Hannavas Enterprises LLC (herein together “Hannavas”), with good cause
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                      appearing:
                                   12
                                               IT IS HEREBY ORDERED THAT this action shall be dismissed with prejudice as to all
                                   13
                                      claims between T1 and Hannavas, each party to bear their own attorney's fees and costs;
                                   14

                                   15          IT IS SO ORDERED.

                                   16
                                                                                  ___________________________________
                                   17                                             UNITED STATES DISTRICT COURT JUDGE
                                   18                                                    5/18/2020
                                                                                  DATED:____________________________
                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                     2
